Citation Nr: 0508452	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbosacral and cervical spine.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran in the United States Navy from August 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision

2.  The evidence is in relative equipoise as to whether the 
veteran's degenerative arthritis of the lumbosacral and 
cervical spine had its onset during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
veteran's degenerative arthritis of the lumbosacral and 
cervical spine was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to assist the 
appellant in the development of evidence pertinent to his 
claim.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to notify 
the appellant and his representative, if any, of any 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

A letter was sent to the appellant in March 2003 explaining 
the VCAA, asking him to submit certain information, and 
informing him what evidence and information VA would be 
obtaining.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In light of the favorable 
decision contained herein, that is, the granting of the 
appellant's claim, it is clear that sufficient evidence was 
developed n this case in this respect.

Establishing service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341, 346 
(1999).

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

The post-service medical evidence includes the statements of 
private physicians who treated the veteran each for a period 
of years, and a VA examination.  The private medical records 
include statements from: M. C. Worster, DO, who treated the 
veteran from about the time of his discharge in 1946 until 
1955; Brian Hassinger DC, who treated the patient from 
approximately 1956 to 1962, and; B. J. Holmes, D.C., from 
1971 to 1982.  Although treatment records were no longer 
available from these physicians as they retired from 
practice, the evidence on record confirms that the veteran 
was treated for a low back condition from each physician.  

The VA examination, dated January 1991, included radiology 
reports noting the degenerative changes of the lumbosacral 
and cervical spine, which was subsequently confirmed as 
degenerative arthritis the examining physician.

Further, the veteran has been treated by at least two other 
doctors in recent years, as evidenced by an October 2002 
report from computed tomography (CT) scan ordered by Gary 
Wright, M.D., and signed (electronically) by James Scherer, 
M.D.  The CT results suggested degenerative changes and 
demineralization of the lumbar spine, noted diffusely and 
appeared chronic.  A March 2004 letter from Donald Kennedy, 
D.O., indicates the veteran's current back problems are more 
likely than not related to an injury sustained in service.

The veteran's service medical records are bereft of any 
evidence of an in-service injury.  However, in his various 
statements to the RO, the veteran has numerously and 
consistently stated that he suffered a fall while 
constructing a Quonset hut on the island of Okinawa as part 
of a Naval Construction Battalion in 1945.  In his November 
1990 letter, he stated that the only treatment given was that 
he was told to sleep on a board for the duration of his stay 
in Okinawa.  The veteran stated in his October 2002 letter 
that he was seen only by a Corpsman for this injury.  This 
rendition of events not only comports with how such an injury 
might be handled in that situation, but is also corroborated 
by an undated statement on file by George Santogota, who 
states he was stationed with the veteran, and that the 
veteran injured himself in a fall during the construction of 
a hut.  As there is no other method for corroborating the 
story, and there are no inconsistencies, the Board determines 
that the veteran should be afforded the benefit of the doubt 
as to the in-service injury. 
 
The evidence also shows that the veteran has been receiving 
treatment for his low back pain ever since his discharge from 
service.  This fact lends strong credence to the veteran's 
claim that his low back pain had its genesis from an in-
service injury.  Due to the fact that the veteran received 
treatment for his claimed injury almost immediately upon 
discharge from the service, and has consistently received 
treatment for this disability ever since, a nexus between the 
in-service injury and the current disability is presumed to 
exist.

Upon a review of the evidence, the Board finds that a grant 
of service connection for degenerative arthritis of the 
lumbosacral and cervical spine is warranted in this case.  
The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran served in active service from 1944 to 1946, and that 
during this time he experienced an injury as a result of a 
fall.  Almost immediately, the veteran started receiving 
treatment for a low back condition.  The evidence on record 
shows that the veteran has consistently received treatment 
for a low back condition, and was subsequently diagnosed with 
degenerative arthritis of the lumbosacral and cervical spine.  

Given the above described medical evidence, the Board finds 
that the evidence is in at least relative equipoise, and that 
the reasonable doubt rule applies to this case.  As 
previously indicated, when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claim of service connection for 
degenerative arthritis of the lumbosacral and cervical spine 
is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for degenerative arthritis of the 
lumbosacral and cervical spine is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


